The argument of this appeal embraced many questions, which it is not, in my opinion, necessary to examine or decide. No reason is assigned, and I think none exists, which should induce us to re-examine the case of The Duke of Cumberland v. Graves (3 Seld., 305), and the decision there must be deemed final on all questions of law involved in and disposed of in that case.
The questions which are prominently presented here, and which do not appear to have been contested in the former case are,first; whether the State of New York parted with its title to the lands in question, prior to the conveyance by Robert Morris to Charles Williamson in the former case, and in this case mentioned? Second. Was the State of New York reinstated in the title, by escheat or otherwise, prior to the conveyance to Sir William Pulteney, which, in the former case, was held valid and effectual to convey the title, and *Page 406 
operated by force of the acts of the legislature and the principles affirmed by the decision to make the subsequent conveyances also valid and effectual against the State, and so that no title by escheat afterward accrued?
The case referred to assumes that Robert Morris was, in 1792, seized in fee simple of the premises then in question, and then conveyed the same to Charles Williamson, by whom, in 1801, they were released to Sir William Pulteney, who was an alien. The court held that neither his alienage nor the alienage of his heirs-at-law, or of their subsequent devisees or grantees in succession, worked any escheat.
It is, therefore, in this case wholly unnecessary to examine the deeds or wills produced in evidence subsequent to the conveyance to Sir William Pulteney, or the authentication thereof, or inquire whether they, or the depositions produced to show the family history or those subsequent transfers; for there is no pretence that, except on the ground of alienage of Sir William Pulteney or his heirs or assigns, has the plaintiff any claim to a recovery, if Charles Williamson had title to the premises.
The plaintiff was bound to prove an escheat, and if the proofs did not establish that, it is wholly immaterial whether the proofs given by the defendant were properly received or not; the burden was upon the plaintiffs, and if the title was shown to be out of the plaintiffs when the conveyance to Sir William Pulteney was made, then this court have decided that no escheat was proved by the plaintiff. And it may, for the purposes of this appeal, be conceded that all the evidence put in by the defendant, to prove the subsequent history of the title, was erroneously received; and yet it will stand as a fact in the case, that at the time of the conveyance last mentioned, the plaintiffs had no title, and the plaintiff wholly failed to prove any subsequent escheat.
And on the other hand, if the proofs of the defendant were properly received, than they showed the state of the title which was before the court in The Duke of Cumberland v. Graves, and established negatively that no subsequent escheat *Page 407 
had happened. This the defendants were not bound to do. The contrary the plaintiffs failed to do. It is, therefore, wholly unnecessary to inquire whether the defendant's proofs were admissible or not; for, conceding them to be wholly inadmissible, the defendant was still entitled, so far as this point was involved, to the peremptory instruction in his favor which he had on the trial.
The questions then recur: 1st. Was it shown that the State had parted with its title, before the conveyance by Robert Morris to Charles Williamson? And 2d. Was there proof of facts establishing an escheat prior to the conveyance to Sir William Pulteney?
In the first place, I am of opinion, that upon the true construction of the complaint herein, the plaintiffs must be held not only to admit, but to aver, that on the 20th day of February, in the year 1795, Robert Morris, then of the city of Philadelphia, in the commonwealth of Pennsylvania, was seized in fee and possessed of the premises in question. These are the very terms of the plaintiffs' allegation.
What are termed in the complaint, the first, second, third and fourth causes of action, are in truth but a single cause of action, to wit., a statement of title to the premises in the plaintiffs, and a claim to recover the same; and their difference consists in the averment of different grounds upon which the recovery is claimed. Under our former system of pleading, several causes of action were united by different counts in the same declaration, but in theory and in form, they were for the recovery of different subjects. In this complaint the plaintiff claims to recover a specified parcel of land, and he avers the existence of four facts or combinations of fact, all consistent with each other, the truth of which he avers, and upon the truth of either of which, he claims to recover these premises. However various or cumulative the grounds of claim, this constitutes but one cause of action.
The plaintiff therefore, in establishing his title to recover, may be taken to admit the truth of his own averments. The defendant was not bound to prove any fact which the plaintiff averred. *Page 408 
If this be so, then the consideration of this appeal may begin with the admission of title out of the plaintiff, and in Robert Morris, on the 20th of February, 1795, and the only question will be: Did the plaintiffs prove a subsequent escheat prior to the conveyance to Sir William Pulteney already mentioned?
The plaintiffs averred that Morris, in 1795, by a conveyance executed by himself and wife, and then acknowledged and delivered, conveyed the premises to Charles Williamson, and that Williamson was then an alien.
But the plaintiffs proved neither fact, and the argument now urged on the appeal, is founded upon the evidence put in by the defendant, and even the proof of the conveyance itself to Williamson, is objected to as incompetent. Suppose we should be of that opinion. Where, then, is the evidence that Robert Morris ever conveyed the premises to an alien, or even that he has ever conveyed them at all. And in that view, what pretence can there be that the plaintiff established a right to recover?
Doubtless, however, the plaintiffs may avail themselves of the proofs put in by the defendant, and if they establish that Charles Williamson was then an alien, have the benefit thereof, though to make this of any avail to the plaintiffs, the fact of the conveyance by Morris to Williamson must also be derived from the defendant's proofs, which the plaintiffs on this appeal, are insisting were incompetent. But waiving this inconsistency, does it appear that Charles Williamson was then an alien?
A certified copy of a record, in the Supreme Court of the State of Pennsylvania, was produced in evidence, wherein a proceeding in that court, on the 9th of January, 1792, is entered, to the affect that Charles Williamson appeared in open court, made oath to support the Constitution of the United States, and was, on the said 9th day of January, 1792, admitted to be a citizen of the United States.
This is certified to be of record in the court, and to be certified from such records by the prothonotary of the said *Page 409 
Supreme Court, under the seal of that court, and is authenticated by the certificate of the chief justice, to the effect that the person so certifying was, and still is prothonotary of the said court, having custody of the records thereof, to whose acts as such, full faith and credit are and ought to be given, and that the said attestation is in due form.
The counsel for the defendants objected that this was not properly authenticated. Wherein it was defective was not pointed out, and I do not perceive any imperfection therein. He further objected, that there is no evidence that it is an original paper. It does not purport to be, nor is it essential that it should be. It is a proof of a record remaining in that court, in the form prescribed by the act of congress, making it evidence. And he further objected, that there is no evidence that it has been in the custody of any court or of any clerk thereof, or among the records thereof.
The authentication by the clerk (prothonotary) and by the chief justice, proves all those things.
The record being thus properly in evidence, it established the naturalization of Charles Williamson. It was a judicial act, and as such was conclusive, and it was properly a record of the court of its judicial action.
That it is thus conclusive, and requires no extraneous proof of any preliminaries, or of any other facts than the act of admission to citizenship, has been repeatedly adjudged. (SeeStarke v. Chesapeake Ins. Co., 7 Cranch., 420; Spratt v.Pratt, 4 Pet., 406; Ritchie v. Putnam, 13 Wend., 524.)
If there were room for doubt, the observation of Justice NELSON, in 16 Wend., 625, that proceedings for the naturalization of aliens are to be construed liberally, and every intendment is in their favor, would require us to assume that the jurisdiction of the court over the subject being in no doubt, all prerequisites were satisfied.
I do not find that the objection, that there was no identification of the person naturalized, with the grantee, in Morris' deed, was made on the trial. Of course it cannot be first made here. But there was evidence, which was entirely satisfactory. *Page 410 
In addition to the presumption from identity of name, was the fact, that the transaction was in Philadelphia, where the grantor, Morris, resided, and the unqualified testimony that the signature to the oath of allegiance was the handwriting of such grantee.
Apart, then, from the treaty between Great Britain and the United States, which we are bound to recognize, Williamson was competent to take and hold lands as a naturalized citizen. The deed to him bears date in 1792; and if he was then a British subject, not naturalized, that treaty in very terms, confirmed his title, notwithstanding alienage.
If, however, the statement in the complaint that Robert Morris was seized on in 1795, is not to be taken as conclusive, or evenprima facie true as against the plaintiffs, then it is material to inquire whether title out of the plaintiffs was proved.
The compact between the States of New York and Massachusetts, unless the objection that it exceeded the power of the legislature, divested the State of New York of the title to the premises in question. And, as already observed, unless the plaintiffs proved a subsequent escheat, the plaintiffs were not entitled to recover.
It is objected that such compact was not sufficiently proved. To this objection, I suggest:
First. That it forms a part of the political jurisdictional and territorial history of the State itself; and I am inclined strongly to the opinion that the acts of the legislature authorizing the negotiation, the acts of the legislature confirmatory, or in recognition thereof, and, as a consequence, the compact itself thus authorized and confirmed, are to be deemed within the judicial knowledge of the court. (Act of Nov. 12, 1784, Exhibit E; act of Jan. 25, 1787, Exhibit B; act of 1801, 1 Kent  Radcliff's Edition of the Laws of N.Y., p. 207, § 17; 1 Laws of 1813, p. 294, § 8.) In Henthorn v. Doe, ex dem.Shepherd (1 Blackf'd, 159), it was held that the claims of Virginia, to lands now forming part of the State of Indiana, in what was formerly called the northwest territory, the *Page 411 
cession thereof by Virginia in 1783 to the United States, and the statutes of Virginia in regard to the disposal of certain lands which were reserved in that cession, to be divided according to the laws of Virginia, are a part of the history and laws of Indiana, of which her courts will take judicial knowledge without specific proof. This is going even further than the present case calls for.
Second. Without resting on the suggestion last made, or considering the claim made by the respondent, that our statute (2 Rev. Stat., p. 404, §§ [59] 74), does not make an exemplification under the great seal of the State, inadmissible, but is confined to copies certified by the officers mentioned or referred to, under their official seal if any they have, the sufficient answer to the objection is, that if the mere authentication is defective, it furnishes no present ground for reversal.
Such a record, or authenticated copy of a record, may be produced on the argument of the appeal. The defect can be supplied, and the record itself admits of no contradiction.
The counsel for the respondent offered, on the argument, to produce such copy, authenticated, so as to obviate even the objection raised by the counsel.
To the suggestion that it should also appear that the State of Massachusetts ratified the compact, it must suffice to say, that if that is not to be presumed, the exemplified copy of the act of that State (Exhibit D), was evidence of their assumption of ownership of the land ceded to them, and this is sufficient.
It follows, that title out of the State of New York appears, and the plaintiffs have failed to prove an escheat. And therefore, whether the conveyances by Massachusetts, to Phelps and Gorham, or by them to Robert Morris, were duly proved or not, is wholly immaterial to this appeal. Let the evidence of those conveyances be struck from the case, and the result is the same. Error in receiving them, if any there was (which I do not here concede), could not affect the result.
And I have already said, that if the title be assumed to have been in Robert Morris, then no alienage was proved by the *Page 412 
plaintiffs, entitling them to recover, unless we overrule the case of The Duke of Cumberland v. Graves; and that, I think, was rightly decided.
I think the judgment should be affirmed.
All the judges concurring for affirmance, judgment affirmed.